Poster, J.
We think this bill is insufficient and should be dismissed. The plaintiffs fail to show any such interest in the subject matter as entitles them to the relief sought.
The intent of the testator, as gathered from the will itself, the only legitimate mode of ascertaining it, is sufficiently clear.
He gives his wearing apparel to be equally divided between Albert Guthrie and John B. Guthrie. He gives all his household furniture and housekeeping articles to his wife, Polly Ann Guthrie. He then says:—
“ I give, demise, and bequeath, all of my estate, both real and personal and mixed, excepting the said legacy to my said wife, hereinbefore named, to Elisha Wheeler, of Southbury, in said New Haven County, absolutely, and in fee simple, subject to the following trusts, viz.: First. The said Elisha Wheeler shall pay to my wife, Polly Ann Guthrie, annually, the entire rents and profits of the said entire estate which may remain after said debts and charges have been paid, so long as she lives, or to occupy and improve said entire estate during her natural life. Second. At and after the *292decease of my said wife, then I direct the said Elisha Wheeler to pay to my brother, Albert Guthrie, the one half of the rents and profits of my said estate, annually, during his life, and likewise to pay the- other half of said rents and profits to my brother, John B. Guthrie, annually, during his life.”
This is certainly very plain and explicit language. It not only does not require, but does not admit of construction. An estate is given to Elisha Wheeler, “ absolutely and in fee simple, subject to the following trusts, viz.” [The trusts are then specified]. Now if we hold that Elisha Wheeler takes an estate less than a fee, or a fee encumbered with trusts or conditions in addition to those imposed by the testator, we make a new will. Elisha Wheeler is said to be a stranger in blood, and these plaintiffs are the heirs at law. It may be more wise and more just that they, rather than he, should possess this estate, and it may not be. To the testator the law gave the power of determining that question, and he has determined it. We have no power, if we had the inclination, which we-have not, to revise or change that decision.
The Supei’ior Court' is advised to dismiss the bill.
In this opinion the other judges concurred; except Phelps, J., who did not sit.